EXAS




Lt. Col. Harry B. Kelton   w
Texas National Guard Armory-Sward-
West Austin Station
Austin 31, Texas
                            Opinion No. C-242
                            Re: Whether property in the cus-
                                tody of the Adjutant General
                                is required to be transferred
                                by the Adjutant General to the
                                Texas National Guard Armory Roard
Dear Colonel Kelton:            under the facts submitted.,
           Your request Eor::anopinkonreads   ,ti5   follows:
           "The Texas National Guard Armory Board
      has constructeda Rational Guard armory at
      Camp Wolters and an administrativebuilding
      at Camp Mabry and contemplates the construc-
      tion of one or more armories at Camp Mabry
      in the near future; all such constructionis
      on sites provided by the Adjutant General of
      Texas.
           "The armory constructedat Camp Walters
      and the ones to be constructedat Camp Mabry
      are financed out of funds derived from the
      sale of bonds under the Armory Board% Trust
      Indenture and are leased or to be'leased to
      the Adjutant General'pursuantto Article,5786,
      V.C.S.
           "The administrativebuilding at Camp Mabry
      was constructed from the proceeds of the sale of
      an armory at Waco (formerlyGrand Lodge Build-
      ing) and is not the subject of any lease.
           I,. . .

           "At the present time both the Armory Board
      administrativebuilding at Camp Mabry and the

                            -1170-
Lt. Col. Harry B. Kelton, page 2 (C-242) :


    armory building at Camp Wolters are carried
    on the Armory Hoard inventorywhereas the
    land remains on the State Property Inventory
    as property of the Adjutant General's Eepart-
    ment.
         "To enable us to properly comply with
    the provisions of Article 5786, V.C.S. and
    the provisions of the Armory Board Trust
    Indenture,should the land and buildings at
    Camp Wolters and Camp Mabry be formally
    conveyed to the Armory Board?
         "Should such property be formally con-
    veyed to the Armory Hoard to comply with the
    provisions of Article 6252-6, V.C.S.?'
           Article 579Oa, Vernon's Civil Statutes, reads   as
follows:
          'For and on behalf of the State of
     Texas, the Adjutant General is authorized
     to designate and transfer any of the State-
     owned National Guard Camps and all land and
     Improvements,buildings, facilitiesand ln-
     stallatlons,and personal property in con-
     nection therewith.or arw nart of the same,
     except Camp Mabry; Austin,‘Texas.to the
     Texas National Guard Armory Board, either
     for the purpose of administrationthereof
     or for the purpose of sale or proper dis-
     posal otherwise when designatedby the
     Adjutant General as ~surplus~or In excess
     of the needs of the Texas National Guard,
     Its successors or components. The Adjutant
     General is authorizedpr&or to declaring
     the above-describedproperty asl!surplus'
     and transferringsame to the Texas National
     Guard Armory Board, to remove, sever, dis-
     mantles or exchange any of said property
     for the use and benefit of the Texas National
     Guard or its successors." (Emphasis added)
          These provisions were amended in 1963 by the Legislature
and are now codified as Section 5 of Article 5781, Vernon's
Civil Statutes, which reads as follows:
          "For and pn behalf of the State of Texas
     the Adjutant General ie authorized to designate

                            -1171-
Lt. Col. Harry B. Kelton, page 3 (C-242)


     and transfer any of the state-ownedNational
     Guard camps and all land and improvementsp
     buildings, facilities,and installationsand
     personal property in connection therewith,
     or any part of the same> to the Texas National
     Guard Armory Boardp eithe- for the purpose of
     administrationthereof or for the purpose of
     sale or proper disposal otherwise when desig-
     nated by the Adjutant General as 'surplus8or
     in excess of the needs of the Texas National
     Guard, its successorsor components. zTheAd-
     jutant General is authorized prior to deelar-
     ing the above described property as 'surplus'
     and transferringsame to the Texas National
     Guard Armory Board, to remove, sever, dismantle,
     or exchange any of said property for the use
     and benefit of the Texas National Guard or its
     successorsD"
It is noted that the exceptlor applicable to Camp Mabry was
not carried forward in the 1963 amendment.
            Section 4 of Article 5781, Vernon's Civil Statutes,
provides:
          "The Adjutant General shall be in control
     of the military department of this state and
     subordinateonly to the Governor in matters
     pertaining to said Department,01"the military
     forces of this state; and he shall perform
     such duties as the Governor may from time to
     time entrust to him relative to the military
     commissions,the military forces, the military
     stores and supplies, OP to other matters re-
     specting military affairs of this state; and
     he shall conduct the business of the Department
     in such manner as the Govesmor shall direct. He
     shall have t&e custody and charge of all books,
     records, papers, f'urniture,fixtures,and other
     property relating to his Department,and shall
     perform aa near as practicable, such duties as
     pertain to the Chiefs of Staff of the Army and
     Air Force and the Secretaries of the military
     services,under the regulationsand customs of
     the United States Armed Forces,
          "'Forand on behalf of the State of Texas,
     the Adjutant General is authorized to execute
                                                              -   .




Lt. Cal. Harry B. Kelton, page 4 (C-242):


    leases or subleases between the State of
    Texas, as lessee or sublessee,and the
    Texas National Guard Armory Board, as les-
    sor'or sublessor, for any building or build-
    ings and the equipment therein and the site
    or sites therefor to be used for armory and
    other proper purposes, and to renew such
    leases or subleases from time to time; and
    the Adjutant General shall not lease or sub-
    lease any property for armory purposes in or
    about any municipalityfrom any person other
    than the Texas National Guard Armory Board, so
    long as adequate facilities for such armory pur-
    poses in or about such municipalityare avaflable
    for renting from the Texas National Guard Armory
    Board."
          The powers of the Texas National Guard are stated
in Section 7 of Article 5786, Vernon's Civil Statutes.
Paragraph (7) of subdivision (b) of Section 7 of Article
5786 grants the followingpowers to the Texas National
Guard Armory Board:
           "To construct buildings on any of its real
    property, whether held in fee simple or other-
    wise, and to furnish and equip the a&me and to
    hold, manage and maintain all of said property
    and to lease to the State of Texas in the same
    manner as hereinafterprovided with respect to
    other property, the buildings, and the sites
    thereon situated, which It may construct at
    Camp Mabry, Camp iiulenand Camp Wolters, and
    to lease and sublease, convey and exchange, in
    whole or in part, all of Its property not lo-
    cated in either of said camps, and/or to pledge
    the rents, Issues and profits of all of said
    property, wherever located, in whole or in part;
    provided, however, that before~any building is
    constructedby said Board on the lands eompris-
    ing either of said camps, the site therefor, in
    maximum area two hundred thousand (200,000)
    square feet, shall, promptly on said Boards6
    request therefor to the said AdJutant General,
    be selected and described by a Board of Officers
    appointed from time to time for the purpose by
    the said Adjutant General, and such description
    shall be certified to said Armory Board and a
    copy thereof shall be furnished to and preserved
    in the office of said AdJutant General; and
Lt. Col. Harry 8. Kelton, page 5 (C-242).


     provided further, that when so selected
     and described and constructedupon, such
     sites shall be and become the property of
     the said Armory Board, for all the pur-
     poses contemplatedby the Act of which
     this Section is a part, as fully and ab-
     solutely as if the same had been acquired
     by a gift to or purchase by said Armory
     Board.
          "All such property, together with the
     rents, issues and profits thereof shall be
     exempt from taxation by the State of Texas
     or by any municipal corporation,county or
     other political subdivisionor taxing district
     of this state."
          In view of the foregoing,you are advised that such
sites become property of the Armory Board as a matter of law,
when selected in accordancewith the provisions of paragraph
(7) of subdivision (b) of Section 7 of Article 5786, and
constructedupon. Therefore, it is not necessary that such
property be formally conveyed to the Armory Board.
                       SUMMARY
          Where armories are constructedon sites
     at Camp Mabry, Camp Hulen and Camp Walters
     pursuant to the provisions of paragraph (73
     of subdivision (b) of Section 7 of Article
     5786, Vernon's Civil Statutes, such property
     becomes the property of the Armory Board as
     a matter of law, and no formal conveyanceby
     the Adjutant General is required.
                                    Yours very truly,
                                    WAGGONER CARR
                                    Attorney General




JR:ms:sj




                           -ll74-
Lt. Col. Harry B. Kelton, page 6 (C-242):   :


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
George Gray
Milton Richardson
Arthur Sandlin
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                           -1175-